Dismissed and Opinion Filed November 12, 2015




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00456-CV

    VILLAGE CRESTMONT HOUSTON USA, L.L.C. AND WEST CRESTMONT
  HOUSTON USA, L.L.C. D/B/A CRESTMONT VILLAGE APARTMENTS, Appellants

                                               V.

JOSE J. GAITAN, INDIVIDUALLY AND D/B/A EC & J REMODELING & PAINTING,
                               Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-08108

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                  Opinion by Justice Whitehill

       By order of September 24, 2015, we granted appellants’ counsel’s motion to withdraw.

Because a corporation may only appear through an attorney, we directed appellants in that same

order to file a notice designating new counsel within thirty days. See Kunstoplast of Am., Inc. v.

Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex. 1996) (per curiam).              We cautioned

appellants that failure to timely obtain new counsel would result in dismissal of the appeal

without further notice.    To date, however, appellants have not designated new counsel or
otherwise communicated with the Court regarding the appeal. Accordingly, we dismiss the

appeal.



          150456F.P05

                                               /Bill Whitehill/
                                               BILL WHITEHILL
                                               JUSTICE




                                         –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

VILLAGE CRESTMONT HOUSTON                          On Appeal from the 191st Judicial District
USA, L.L.C. AND WEST CRESTMONT                     Court, Dallas County, Texas
HOUSTON USA, L.L.C. D/B/A                          Trial Court Cause No. DC-14-08108.
CRESTMONT VILLAGE APARTMENTS,                      Opinion delivered by Justice Whitehill.
Appellants                                         Justices Lang and Evans participating.

No. 05-15-00456-CV        V.

JOSE J. GAITAN, INDIVIDUALLY AND
D/B/A EC & J REMODELING &
PAINTING, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Jose J. Gaitan, Individually and d/b/a EC & J Remodeling &
Painting recover his costs, if any, of this appeal from appellants Village Crestmont Houston,
USA, L.L.C. and West Crestmont Houston USA, L.L.C. d/b/a Crestmont Village Apartments.


Judgment entered November 12, 2015.




                                             –3–